Citation Nr: 0614322	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbosacral strain.

In March 2005, the Board remanded this case for additional 
development, which subsequently was accomplished.  As such, 
this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability was not 
diagnosed within one year of discharge from service, or for 
many years thereafter.

2.  The probative medical evidence of record does not relate 
the veteran's current lumbosacral spine disability to 
service.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2003 rating decision, October 2003 statement of the case 
(SOC), and February 2004 and December 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to a service 
connection claim for lumbosacral strain.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a March 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2005 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in March 2005 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2003 rating decision, the RO denied 
the veteran's service connection claim for lumbosacral 
strain.  In March 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in March 2005 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated in March 2001.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in April 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis


The veteran contends that his lumbosacral strain began in 
service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current lumbosacral spine 
disability.  A March 2001 VA x-ray examination report shows 
osteoporosis and degenerative joint disease of the 
lumbosacral spine.  A later March 2001 VA ambulatory care 
note shows an assessment of lumbar spondylosis with 
uncontrolled pain.  An April 2005 VA examination report shows 
ankylosis in part of the thoracolumbar spine.  X-ray 
examination of the lumbar spine showed osteoporosis with no 
focal abnormalities.  The diagnosis was osteoporosis and 
degenerative spondylosis of the lumbar spine.

The next issue is whether there is evidence of any in-service 
incurrence of lumbosacral strain.

Service medical records show a December 7, 1956 finding of 
lumbosacral sprain with a prescription for bed rest, 
exercises, and heat.  On December 12, 1956, the veteran 
continued to complain of back pain; it was noted that he 
could touch his toes, and there was no spasm or scoliosis.  A 
December 14, 1956 orthopedic clinic record shows the veteran 
reported that he fell off a barn at age 13 years old, and had 
suffered intermittent episodes of low back pain since.  X-
rays of the lumbosacral spine showed no significant 
abnormalities.  

A January 1957 treatment record shows the veteran was seen 
for recurrent back pain since the previous day, made worse by 
exercise.  He complained of low back pain on hyperextension 
with no leg pain of the "shooting" type, or spasm.  He was 
prescribed bed rest without getting up except for meals.  A 
later January 1957 treatment report also shows recurrent back 
pain with no limitation of motion.  The examiner noted that 
the pain migrated from left to right during examination and 
appeared to be largely supratentorial.  A February 1957 
consultation report shows a diagnosis of lumbar lordosis and 
slight lower lumbar tenderness.  Vigorous postural exercises 
were prescribed.  

As the evidence shows a current lumbosacral spine disability 
and in-service findings of lumbosacral sprain, the 
determinative issue becomes whether there is any relationship 
between the two.

The Board first notes that the veteran is not entitled to 
service connection on a presumptive basis, as the first 
finding of a lumbosacral spine disability was not until March 
2001, which is 42 years after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Moreover, upon review, the veteran is not entitled to service 
connection on a direct incurrence basis.  

A March 2001 VA medical record shows the veteran reported he 
was in a bus when it hit a speed bump very hard, jolting him 
out of his seat.  He recalled that when he landed back on the 
seat, he felt a severe pain in the low back area and was 
unable to sleep flat on his back after that.

An April 2005 VA examination notes the veteran's reports of 
an in-service back injury when he fell off a cliff during a 
field maneuver, landing head first with all of his gear on.  
The veteran indicated that he was evacuated to a hospital for 
evaluation.  The examiner also noted the veteran's reports of 
re-injuring his back about three and a half years ago when he 
was thrown forward and backward on a bus while going over a 
speed bump. The veteran recalled that he was in a wheelchair 
for months.  The examiner's medical opinion was that the 
veteran's current back disorder was less likely as not (less 
than 50/50 probability) caused by, or a result of any 
incident in service, including the reported lumbosacral 
strain in service; and was more likely than not related to 
the back injury in 2001.  The examiner indicated that the 
opinion was based on clinical experience, review of the 
service medical records, and subsequent treatment records and 
reports showing no sequelae of lumbosacral sprain.  The 
examiner also noted the lack of medical care sought for the 
back after service until the injury in 2001.  There are no 
other medical opinions of record addressing the etiology of 
the lumbosacral spine disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  Although the veteran has 
argued that his current lumbosacral spine disability is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's lumbosacral spine disability and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In sum, the service connection claim for lumbosacral strain 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for lumbosacral strain is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


